            Case 7:20-cv-07693-VB Document 33 Filed 01/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
FRANCIS HENRY RUGGIERO,                                        :
                            Plaintiff,                         :
                                                               :
v.                                                             :
                                                               :
COUNTY OF ORANGE; ORANGE COUNTY                                :
CORRECTIONAL FACILITY; ORANGE                                  :
COUNTY SHERIFF’S OFFICE; CARL E.                               :
DUBOIS AS ORANGE COUNTY SHERIFF;                               :
CORRECTIONAL OFFICER J. CAPPELLI                               :
(Shield number 362), CORRECTIONAL                              :
                                                                   PARTIAL ORDER OF
OFFICER B. SOTELO (Shield number 345),                         :
                                                                   DISMISSAL
CORRECTIONAL OFFICER D. CAPPELLI                               :
(Shield number 522), SGT. K. LYONS (Shield                     :
                                                                   20 CV 7693 (VB)
number 107), and CORRECTIONAL OFFICER                          :
WARREN (Shield number 361), individually                       :
and in their official capacities as Orange County              :
Correctional Officers; WELLPATH A/K/A                          :
NEW YORK CORRECT CARE SOLUTIONS                                :
MEDICAL SERVICES, P.C.; and JANE DOE,                          :
THE NAME BEING FICTITIOUS, THE                                 :
PERSONS INTENDED BEING THE HEAD                                :
NURSE ON DUTY ON AUGUST 8, 2019 and                            :
AUGUST 9, 2019,                                                :
                            Defendants.                        :
---------------------------------------------------------------x

        On September 18, 2020, this case was removed to this Court. (Doc. #1).

        According to the amended notice of removal, defendants County of Orange, Orange
County Correctional Facility, Orange County Sheriff’s Office, Carl E. DuBois as Orange County
Sheriff, Correctional Officer J. Cappelli, Correctional Officer B. Sotelo, Correctional Officer D.
Cappelli, Sgt. K. Lyons, and Correctional Officer Warren (the “County Defendants”) received the
verified complaint on August 19, 2020. (Doc. #9).

        However, there is no indication on the docket that defendant Wellpath, a/k/a New York
Correct Care Solutions Medical Services, P.C. (“Wellpath”), has been served according to state
or federal law. See 28 U.S.C. § 1448. Read in conjunction with Section 1448, Fed. R. Civ. P.
4(m) required that Wellpath be served within 90 days after removal, in other words, by
December 17, 2020.

       On December 30, 2020, the Court issued an Order warning plaintiff that this action would
be dismissed without prejudice as against Wellpath, pursuant to Fed. R. Civ. P. 4(m), unless, on


                                                         1
          Case 7:20-cv-07693-VB Document 33 Filed 01/13/21 Page 2 of 2




or before January 8, 2021, plaintiff either: (i) filed to the ECF docket proof of service, indicating
defendant was served on or before December 17, 2020; or (ii) showed good cause in writing for
plaintiff’s failure to comply with Fed. R. Civ. P. 4(m). (Doc. #32).

       To date, plaintiff has failed to respond to the December 30 Order.

       Accordingly, this case is dismissed without prejudice as against defendant Wellpath only,
pursuant to Fed. R. Civ. P. 4(m).

      The Clerk is instructed to terminate Wellpath, a/k/a New York Correct Care Solutions
Medical Services, P.C. from the docket.

Dated: January 13, 2021
       White Plains, NY
                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                  2
